Citation Nr: 0942701	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hernia disorder.

2.  Entitlement to service connection for various 
disabilities, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

By rating decision dated January 2002, the Regional Office 
(RO) concluded that new and material evidence had not been 
received to reopen a claim for service connection for a 
hernia disorder.  The Veteran was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  In 
December 2002 he sought to reopen his claim.  In an August 
2003 rating action, the RO denied again service connection 
for a hernia disorder.  In addition, the RO denied service 
connection for a variety of disabilities the Veteran 
attributed to exposure to radiation.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
February 2006, at which time it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

The issues of entitlement to service connection for a hernia 
disorder on the merits and for various disorders attributed 
to radiation exposure is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed January 2002 determination denied service 
connection for residuals of a herniorraphy on the basis that 
new and material evidence had not been received.

2.  The evidence added to the record since the January 2002 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a hernia disorder.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2002, which denied service 
connection for residuals of herniorraphy, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  The evidence received since the January 2002 rating 
decision is new and material, and the appellant's claim for 
service connection for a hernia disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a May 2003 letter, issued prior to the rating decision on 
appeal, and in an October 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The October 2006 letter advised the Veteran 
that new and material evidence was needed to reopen the claim 
for service connection for a hernia disorder, and provided 
notice to the appellant regarding the basis for the prior 
denial of service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, this letter also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain most of the relevant records adequately identified 
by the appellant.  Specifically, the information and evidence 
that have been associated with the claims file include 
private and VA medical records, and his testimony at a 
hearing before the undersigned.  However, it is noted that at 
his most recent VA examination, in May 2009, the Veteran 
reported that he had been in receipt of Social Security 
Disability (SSD) benefits since 1968.  During VA outpatient 
treatment in the late 1990s, he stated that he was receiving 
Supplemental Security Income (SSI).  The Board is cognizant 
of the fact that through the years the Veteran has reported 
conflicting and inaccurate information (e.g. his date of 
birth, marital status, service dates) and that he 
specifically indicated that he was not in receipt of benefits 
from Social Security at the time he filed his April 2000 
application for VA compensation.  Nonetheless, no records 
regarding claims for disability benefits with SSA have been 
associated with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

As discussed above, the VCAA provisions have been considered 
and essentially complied with.  The appellant was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument, including testifying at a hearing.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the Veteran's service treatment 
records are unavailable.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The Board observes that in an October 1977 letter, 
the RO advised the Veteran that his service treatment records 
were not available, and that he should provide the VA copies 
of any records he had.  No response was received from the 
Veteran.  In addition, an October 2006 letter informed him 
that he could submit information concerning the dates of any 
treatment in service; statements from people who knew him in 
service and of any disability he had in service; records and 
statements from service medical personnel; employment 
physical examinations, medical evidence of treatment since 
service; pharmacy prescription records; and insurance 
examination reports.

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for a hernia disorder 
was denied in a January 2002 rating action.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a hernia disorder in November 1977 on the 
basis that it was not shown in service, or thereafter.  The 
January 2002 determination found that new and material 
evidence had not been received to show that a hernia disorder 
was present in service, and noted that there was no evidence 
showing a relationship between the claimed condition and 
service.

The evidence of record at the time of the January 2002 
determination included private and VA medical records, and 
information from the National Personnel Records Center that 
the Veteran's service treatment records were fire-related, 
and that no SGO records are available.  The Board notes that 
on his original claim for service connection submitted in 
July 1977, the Veteran indicated that his hernia had its 
onset in 1967.  He referred to treatment for a hernia in 1970 
and in 1976.  A report from a private facility in August 1977 
shows that he was advised not to do any heavy lifting as he 
had been found to have a probable direct inguinal hernia.  
When hospitalized by the VA later that month for unrelated 
complaints, it was reported that there was no evidence of 
inguinal hernias, but bilateral inguinal hernia scars from a 
stated repair were noted.  In a statement received in July 
2000, a VA physician indicated that the Veteran had a medical 
history of hernia surgeries between 1956 and 1969 and in 
1977.  

The evidence added to the record since the most recent final 
determination of the RO includes private and VA medical 
records, including duplicates of some evidence previously 
associated with the claims folder, and the Veteran's 
testimony at a hearing before the undersigned.  

The Veteran was seen in a VA outpatient clinic in April 1969 
and asserted that he had surgery for a left inguinal hernia 
in 1959.  The impression was right inguinal hernia.  In 
August 1969, he stated that he had a right herniorraphy in 
June of that year.  

When examined by the VA in May 2009, the Veteran claimed that 
he had surgery for a left inguinal hernia in 1958, while he 
was in service, and a right inguinal hernia repair in 1969.  
The diagnosis was bilateral herniorraphy without functional 
impairment.  

In addition, the Veteran testified that he was treated during 
service for a hernia.  He asserts that he wore a truss.  The 
Board further observes that it was indicated when he sought 
treatment from the VA in 1969 that he had undergone surgery 
for a hernia shortly after service.  The Court, in Justus v. 
Principi, 3 Vet. App. 510 (1992), set forth the general 
principle that the Board must presume the credibility of such 
testimony for determining whether such evidence is new and 
material.  Further, although not qualified to render a 
medical diagnosis or formulate an opinion concerning medical 
causation, the Veteran is competent to state his symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994). 

Upon review of the evidence, the Board finds that the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's hernia.  
Thus, the Board will resolve all doubt in the Veteran's favor 
and find that the evidence is new and material sufficient to 
reopen the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a hernia disorder is reopened and, 
to this extent only, the appeal is granted.


REMAND

In light of the determination that new and material evidence 
has been received, warranting reopening of the claim for 
service connection for a hernia disorder, the RO must have 
the opportunity to consider the claim on the merits.  

In addition, the Board notes that increased rating requested 
in its February 2006 remand that an opinion be provided 
concerning whether any current hernia disorder was related to 
service.  However, the opinion that was furnished was not 
adequate.  Although the examiner diagnosed bilateral 
herniorraphy, and indicated that the condition was not 
related to exposure to ionizing radiation, he did not comment 
whether it was otherwise related to service.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As noted above, and especially in light of the fact that the 
Veteran's STRs are unavailable, a request must be made to 
obtain records, if any exist, from the Social Security 
Administration pertaining to benefits paid on account of 
disability.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain from the SSA a 
copy of any decision(s) regarding the 
Veteran's claim for disability benefits 
pertinent to the claim remaining on appeal, 
as well as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The Veteran should then be afforded a 
VA surgical examination to determine the 
nature and etiology of any current hernia, 
and to provide an opinion as to its 
possible relationship to service.  All 
necessary tests should be performed.  A 
rationale for any opinion expressed should 
be set forth.  If it is not possible to 
furnish an opinion without resort to 
speculation, the examiner should so state.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may now be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and the case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


